NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted April 18, 2007*
                               Decided April 18, 2007

                                        Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-3744

EMMANUEL ST. LOUIS JR.,                          Petition for Review of an Order of
       Petitioner,                               the Board of Immigration Appeals.

      v.                                         No. A46-466-675

ALBERTO R. GONZALES,
         Respondent.


                                      ORDER

       In 2006 an Immigration Judge (“IJ”) ordered the removal of Emmanuel St.
Louis, Jr., a native of Haiti, because he was an aggravated felon ineligible for relief
from removal. The Board of Immigration Appeals (“BIA”) summarily affirmed the
IJ’s decision. We dismiss St. Louis’s petition for review of the BIA’s order because
we lack jurisdiction to address his claims.




      *
          After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3744                                                                       Page 2

       St. Louis entered the United States as a lawful permanent resident in 1997.
He pleaded guilty in 2003 to a number of violations of Kentucky law—including
wanton endangerment, KY. REV. STAT. ANN. § 508.060, fleeing or evading the police,
id. § 520.095, and two counts of assault, id. § 508.030—and received a one-year
sentence. The Department of Homeland Security instituted removal proceedings
against him because his conviction for wanton endangerment constituted an
aggravated felony. See 8 U.S.C. §§ 1101(a)(43)(F), 1227(a)(2)(A)(iii); 18 U.S.C. § 16.

       At his removal hearing, St. Louis conceded removability but, claiming to fear
he would be tortured if returned to Haiti, he applied for deferral of removal under
the United Nations Convention Against Torture (“CAT”), Dec. 10, 1984, 1465
U.N.T.S. 85, 113. According to St. Louis, while he was living with his uncle in Haiti
in 1994, six or seven men attacked him, stabbing him in the stomach and beating
him until he lost consciousness. St. Louis attributed the attack to enemies of his
uncle, a well-known opponent of Haiti’s former president Jean Bertrand Aristede,
and said he feared he would be subject to similar attacks if returned to Haiti. He
also claimed that he would likely be incarcerated if returned to Haiti after
committing crimes abroad, and argued that prison conditions in Haiti were so poor
that the likelihood of such incarceration constituted a likelihood of torture.

       The IJ denied St. Louis’s request for relief, finding that the record did not
support his claim that he would be recognized, arrested, and tortured if returned to
Haiti. The IJ also rejected St. Louis’s CAT claim concerning prison conditions in
Haiti on grounds that the BIA had already considered and rejected it. See Matter of
J-E-, 23 I. & N. Dec. 291, 304 (BIA 2002).

       On appeal, St. Louis challenges the IJ’s rejection of his evidence that he is
likely to be tortured if returned to Haiti, contending that the IJ failed to credit his
testimony and that of his sister, ignored certain relevant statements in the State
Department’s country report, and misunderstood key political events that
transpired in Haiti in 1994.

       As a preliminary matter, however, we must ask whether we have jurisdiction
to consider St. Louis’s challenge. The Immigration and Nationality Act (“INA”)
generally prohibits us from reviewing the removal orders of aggravated felons such
as St. Louis. See 8 U.S.C. § 1252(a)(2)(C); Valere v. Gonzales, 473 F.3d 757, 761
(7th Cir. 2007). Although we retain limited jurisdiction to review constitutional
claims and questions of law, see, e.g., 8 U.S.C. § 1252(a)(2)(C); Sharashidze v.
Gonzales, No. 06-2661, 2007 WL 777666 (7th Cir. Mar. 16, 2007), St. Louis’s
argument that the IJ did not properly evaluate his evidence does not fall within the

ambit of § 1252(a)(2)(C)’s narrow exception. See Petrov v. Gonzales, 464 F.3d 800,
802 (7th Cir. 2006); Hamid v. Gonzales, 417 F.3d 642, 647 (7th Cir. 2005).
No. 06-3744                                        Page 3


Accordingly, we DISMISS the petition for review.